Per Curiam. On March 21, 2002, we issued an order for Gene McKissic to appear before this court at 9:00 a.m., Thursday, April 4, 2002. See Gooden v. State, 2002 WL 442102 (March 21, 2002) (per curiam). The date of appearance was later changed to April 11, 2002. The purpose of our order was for Mr. McKissic to show cause why he should not be held in contempt of court for not filing appellant’s brief by the deadline given as a final extension which was February 27, 2002.  Mr. McKissic appeared before this court on April 11, 2002. At that time, he entered a plea of not guilty and requested that a master be appointed to determine the facts. We appoint the Honorable John Lineberger as a master to conduct a hearing. After the hearing, we direct the master to make findings of fact and file them with this court. Upon reviewing the master’s findings, we will decide whether Mr. McKissic should be held in contempt.